Case: 14-50900      Document: 00513108258         Page: 1    Date Filed: 07/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50900
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 8, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE JOSE SANABRIA, also known as Jose Jose Sanabua,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-785-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Jose Sanabria pleaded guilty without the benefit of a plea
agreement to illegal reentry. He was sentenced within the advisory guidelines
range to 92 months of imprisonment and three years of supervised release.
       Sanabria argues that the district court procedurally erred by failing to
adequately explain its chosen sentence. He also contends that his sentence is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50900     Document: 00513108258      Page: 2   Date Filed: 07/08/2015


                                  No. 14-50900

substantively unreasonable because the sentence fails to reflect his arguments
for mitigation.
      Sanabria maintains that this court should review his procedural
challenge for abuse of discretion; however, he acknowledges that circuit
precedent forecloses this argument. Because Sanabria did not object to the
procedural reasonableness of his sentence in the district court, review is for
plain error only. See United States v. Mondragon-Santiago, 564 F.3d 357, 361
(5th Cir. 2009). To prevail on plain error review, Sanabria must show a clear
or obvious forfeited error that affected his substantial rights. See Puckett v.
United States, 556 U.S. 129, 135 (2009). If Sanabria makes such a showing,
this court has the discretion to correct the error but only if it seriously affects
the fairness, integrity or public reputation of the judicial proceedings. Id.
      Because the sentence imposed was within the guidelines range, little
explanation of the sentence was required, see Rita v. United States, 551 U.S.
338, 356-57 (2007), and we will infer that the district court considered the 18
U.S.C. § 3553(a) factors, see United States v. Mares, 402 F.3d 511, 519 (5th Cir.
2005). The record reflects that the district court listened to and considered
Sanabria’s arguments in favor of a sentence at the low end of the guidelines
range, before it rejected those arguments and imposed a sentence within the
guidelines range. Nothing else was required of the district court. See Rita,
551 U.S. at 356-57.     Sanabria has not shown procedural error, plain or
otherwise, in the explanation of the sentence. See id.
      If, as is the case here, the district court’s sentencing decision is
procedurally sound, this court then reviews the substantive reasonableness of
the sentence imposed, in light of the § 3553(a) factors, under an abuse of
discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). A within-
guidelines sentence is entitled to a presumption of reasonableness. See United



                                        2
    Case: 14-50900    Document: 00513108258    Page: 3   Date Filed: 07/08/2015


                                No. 14-50900

States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). “The presumption is
rebutted only upon a showing that the sentence does not account for a factor
that should receive significant weight, it gives significant weight to an
irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).
      None of Sanabria’s arguments are sufficient to rebut the presumption of
reasonableness. Sanabria complains that the district court failed to address
his history and characteristics, his prior addiction to methamphetamine, the
fact that the bottom of the guideline range was more than double the time he
previously served, and his benign motive for illegally reentering the United
States. The record reflects that the district court listened to these arguments
in mitigation at the sentencing hearing and concluded that a 92-month
sentence was appropriate, taking into consideration Sanabria’s significant
criminal history, the § 3553(a) factors, and the Guidelines. Sanabria’s general
argument that the district court should have sentenced him to the low end of
the advisory guidelines range merely reflects his disagreement with the
propriety of his sentence and the district court’s weighing of the § 3553(a)
factors, and this is insufficient to rebut the presumption of reasonableness.
United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). Sanabria has not
shown that the district court failed to give proper weight to his arguments or
any particular § 3553(a) factor.    Thus, Sanabria has failed to rebut the
presumption of reasonableness that is accorded his within-guidelines sentence.
See Cooks, 589 F.3d at 186.
      AFFIRMED.




                                      3